Title: To Alexander Hamilton from Thomas Parker, 30 June 1799
From: Parker, Thomas
To: Hamilton, Alexander


Winchester [Virginia] June 30, 1799. “… We have enlisted nearly Two hundred men for the 8th Regt many of whome are almost naked & extreamly dissatisfied with their Situations, as we were taught to believe that the cloathing would be ready to dress them as soon as they were enlisted. only a small Supply of Hats Shirts & Shoes have yet come to hand. I Beg Sir that you will exert your Influence to have the Residue sent on without delay as I fear the withholding of them much longer will put a Total Stop to the Recruiting service & Create great uneasiness amongst those men who are already enlisted.… I have been obliged to Borrow money for the Recruiting Service.…”
